Citation Nr: 1219671	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as hallux valgus and pes planus, including as secondary to service-connected cervical spine disc disease.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected cervical spine degenerative disc disease.

(The issues of entitlement to service connection for thoracic and lumbar spine disabilities, including secondary to service-connected cervical spine disability, are the addressed in a separate decision of the Board of Veterans' Appeals, under docket number 08-19 316).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1985.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2004 and May 2005 rating decisions of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), that denied service connection for bilateral hallux valgus and granted service connection for degenerative disc disease of the cervical spine, and assigned an initial 10 percent evaluation, effective from October 21, 2003.  

In November 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge with respect to the issues addressed in this decision.  A transcript of that hearing has been associated with the claims file.  

Another hearing was held before a different Veterans Law Judge in May 2010 on the issues that are addressed in a separate decision of the Board under docket number 08-19 316.  No testimony pertaining to the issues addressed in this decision was received at the May 2010 Board hearing.  Therefore, adjudication of the issues on appeal by a panel of Veterans Law Judges is not required.  

In October 2010, the Board remanded the issues for further evidentiary development.  The Board is satisfied that the requested development has been accomplished and will address the merits of the claims in this decision.  See Stegall v. West 11 Vet. App. 298 (1998).  


FINDINGS OF FACT

1.  Bilateral pes planus was noted on the Veteran's May 1982 enlistment examination.  

2.  The Veteran did not receive any treatment for bilateral pes planus in service.  

3.  The most probative evidence shows that the Veteran does not have a current bilateral foot disability due to or aggravated by an injury or disease incurred in service, or another service-connected disability; and arthritis of the feet was not clinically manifest to a compensable degree within one year of discharge.  

4.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by complaints of pain; productive of no more than mild limitation of motion, with forward flexion of more than 40 degrees, and a combined range of motion of more than 335 degrees with no significant fatigue, weakness, lack of endurance, or incoordination on use and an absence of muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour or abnormal kyphosis.  

5.  There is no evidence of record that the Veteran has been prescribed bed rest by a physician due to his cervical spine disability.  



CONCLUSIONS OF LAW

1.  A bilateral foot disability, claimed as hallux valgus and pes planus, was not incurred in or aggravated by active service, is not proximately due to or aggravated by a service-connected disability, including cervical spine disc disease, and arthritis of the feet may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(a), 3.310 (2011).  

2.  The criteria for an initial rating in excess of 10 percent for cervical spine degenerative disc disease have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's appeal of the initial rating assigned for the cervical spine disability is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The August 2006 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  

In an October 2003 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In an August 2006 letter, the Veteran was informed of how disability ratings and effective dates are assigned.  The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal in August 2008 and October 2011 Supplemental Statements of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency that requires corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, and the Veteran's statements and personal hearing testimony provided before the undersigned at the RO in November 2007.  

The relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  


Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be established for disability which is proximately due to, the result of, or aggravated by a service-connected disability to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but may bring a claim for service connection based upon aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2010) apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The report of the Veteran's May 1982 entrance medical examination shows that the examiner diagnosed the Veteran as having mild, asymptomatic pes planus.  An April 1985 service treatment record shows that the Veteran complained of experiencing left great toe pain for three weeks after he tripped over his steps while running.  Clinical evaluation revealed swelling and decreased range of motion due to pain.  However, there was no deformity.  The examiner's assessment was that of a possible left great toe fracture.  Subsequent X-rays showed no fracture and he was told to skip PT for three days.  Upon separation examination in July 1985, the Veteran's feet were reported to be clinically within normal limits and no chronic residuals from the great toe injury were documented.  

Private medical records dated in December 1999 show that the Veteran was seen for complaints of right and left foot pain.  

Private X-rays dated in December 1999 revealed bilateral hallux valgus.  He was counseled on wearing correct fitting shoes.  

A private medical record dated in December 2005 noted that the Veteran was seen for tinea pedis.  Osteoarthritic changes were noted at the first MPJ, and functional hallux limitus with minimal jamming of the joint with weight-bearing were noted.  

Upon VA examination in July 2008, the Veteran complained of pain in the metatarsal phalangeal joints of all the toes.  He experienced flare-ups with prolonged standing but wore no special shoes or orthotics.  Physical examination revealed hallux valgus bilaterally to about 10 degrees.  He had a normal arch and no tenderness or plantar fascia insertion into the calcaneus or the metatarsal heads.  The assessment was mild nonsymptomatic hallux valgus without a bunion.  The examiner concluded that the injury the Veteran sustained in service did not lead to any type of pathological condition or foot problems.  Rather, the Veteran's current foot problems were due to ill-fitting shoes over time.  

Upon VA examination in November 2010, the Veteran reported that prolonged walking or standing aggravated his feet.  He took Celebrex for all of his musculoskeletal complaints.  Clinical evaluation revealed mild pes planus bilaterally.  There was tenderness to palpation on the metatarsal heads 1-5 bilaterally.  There were no skin lesions or evidence of neuromas.  He was neurovascularly intact and the Achilles was vertical bilaterally.  He exhibited a normal gait.  X-rays showed unremarkable bony structures with no evidence of recent fracture or dislocation in either foot.  The assessment was mild pes planus and metatarsalgia of both feet.  The examiner concluded that there was no evidence the Veteran's pes planus was aggravated beyond the normal progression because he had not received any treatment for the disability either in service or for many years thereafter.  Additionally, the current plantar metatarsalgia was not associated with the pes planus.  

The Board finds that the evidence of record does not support the claim for service connection for a bilateral foot disability, claimed as hallux valgus and pes planus, including as secondary to service-connected cervical spine disc disease.  The Board observes that the Veteran's service treatment records show that he was noted to have mild pes planus upon entrance examination.  Hence, there is no presumption of soundness on entrance to service as to pes planus.  Moreover, there is no indication that the Veteran's pes planus was aggravated beyond the normal progression.  In fact, service treatment record do not denote any complaints related to the Veteran's feet, except a left great toe injury, and no abnormality of the feet was noted on clinical examination for separation from service.  Upon VA examination in November 2010, the examiner specifically stated that the pre-existing condition was not aggravated during active military service.  Although the Veteran did sustain an injury to his left great toe in service, no chronic residuals from the injury were found upon separation or in the current treatment reports.  

The Veteran has also been diagnosed with metatarsalgia and bilateral hallux valgus.  However, the claims folder is lacking with respect to the remaining element needed to establish a claim for service connection - evidence of a nexus between the in-service injury and a present disability.  

The Veteran has alleged having continuity of symptomatology pertaining to his feet since service.  He is competent to provide testimony as to having experienced frequent foot pain and problems during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a specific foot disability.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a specific foot disorder in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  The Veteran's currently demonstrated foot disabilities are complex disorders that require specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent medical evidence.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued foot symptoms since his discharge from service, upon separation examination, no complaints were recorded.  Additionally, the medical records do not denote treatment for foot problems until 1999, more than 12 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the Veteran filed his claim for benefits in the early 2000's.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had bilateral foot symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Hence, the evidence does not support a finding of continuity of symptomatology following the in-service complaints as required to establish service connection pursuant to 38 C.F.R. § 3.303(b).  

Moreover, there is no competent medical evidence of record establishing that the Veteran's diagnosed foot disabilities are etiologically related to active service, including the great toe injury for which he was treated in service as required to establish service connection pursuant to 38 C.F.R. § 3.303(d); or etiologically related to another service-connected disability as required to establish service connection pursuant to 38 C.F.R. § 3.310.  Upon VA examination in November 2010, the examiner reviewed the Veteran's claims file, including his service treatment records, and concluded that it was less likely that the Veteran's present problems were related to the injury he experienced in service.  The examiner provided a rationale in support of this opinion after considering the Veteran's assertions.  Hence, the Board concludes that it has significant probative value.  There is no objective evidence showing that the Veteran's service-connected cervical spine disease caused or chronically aggravates the Veteran's foot problems.  The medical reports do not show any complaints in relation to each other at all.  

The Veteran has been provided with ample opportunity to present competent medical evidence to support his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive evidence that the Veteran's current foot disorders are etiologically related to active service or another service-connected disability, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's cervical spine degenerative disease is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235 - 5243 (2011).  Under these relevant provisions, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent.  

A 20 percent evaluation is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.   

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).

For the purpose of rating disability from arthritis, multiple involvements of the cervical vertebrae are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f) (2011).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concern the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The normal range of motion of the cervical spine is extension and flexion to 45 degrees; lateral flexion to 45 degrees, bilaterally; and rotation to 80 degrees, bilaterally.  38 C.F.R. § 4.71, Plate V (2011).  Total range of motion in all planes equals 340 degrees.  

Based on the evidence of record, the Board finds that the Veteran's cervical spine disability warrants no more than a 10 percent rating.  The medical reports in the file do not reflect more than slight limitation of motion of the cervical spine.  For example, the January 2007 VA examination report reflects that the Veteran exhibited cervical spine forward flexion to 45 degrees and his overall motion in all planes was 340 degrees.  Additionally, although there was pain on motion, there was no additional loss of motion on repetitive use.  While cervical spine range of motion demonstrated on VA examination in November 2010 was noted to be the result of "obvious limited effort," the reported findings in degrees exceeded the criteria for the next higher, 20 percent, rating.  Similar findings had been reported upon private evaluation in November 2009.  Although the clinical reports show evidence of muscle spasm, there is no indication that the muscle spasm results in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Moreover, even when taking into account his complaints of pain as per the Court's holding in DeLuca, supra, and as per 38 C.F.R. §§ 4.40, 4.45, the Veteran's most limited forward flexion seen on examination was higher than 40 degrees.  Hence, his pain has already been factored in assigning the current 10 percent rating.  Consequently, a higher initial evaluation is not warranted for the Veteran's service-connected neck disability, because of lost forward flexion, at any time during the rating period on appeal.  

The medical reports on file do not contain a diagnosis of ankylosis of the cervical spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a higher evaluation is not warranted for the Veteran's service-connected cervical spine disability due to ankylosis.  There is also no indication that the Veteran has been prescribed bed rest by a physician for his cervical spine disability as a result of incapacitating episodes at any time during the rating period on appeal.  Hence, a higher rating based on intervertebral disc syndrome with incapacitating episodes is also not warranted.  

Therefore, the Board concludes that the evidence does not support the assignment of a higher initial rating for the service-connected cervical spine disc disease at any time during the rating period.  Fenderson, supra.

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment, his spouse's statements, and his supervisors' statements, as well as the medical evidence in his file.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's cervical spine disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his cervical spine disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and entitlement to an initial rating in excess of 10 percent for cervical spine disc disease must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a bilateral foot disability, claimed as hallux valgus and pes planus, including as secondary to service-connected cervical spine disc disease, is denied.  

An initial rating in excess of 10 percent for cervical spine disc disease is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


